Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed so much of Supreme Court’s order as denied appellant reimbursement for medical payments on the ground that appellant failed to comply with agreed-upon notice provisions, denied her request for escrowed funds, and denied her request for a security bond, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.